Citation Nr: 0931121	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a surgical scar associated with internal derangement of the 
right knee, traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board remanded this case in July 2008 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  


FINDING OF FACT

The Veteran's scar is tender on examination, not unstable and 
is less than 6 square inches.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
surgical scar associated with internal derangement of the 
right knee, traumatic arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.14, 4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).  Since the Veteran did 
not manifest symptoms to warrant a rating in excess of 10 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.

For the time period covered by this period, under Diagnostic 
Code (DC) 7801, scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas 
exceeding 6 square inches (39 sq. cm.).  Scars that are 
superficial, do not cause limited motion, and cover area of 
144 inches or more are given a compensable rating under DC 
7802.  Unstable superficial scars are rated under DC 7803.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  
Superficial scars that are painful on examination are rated 
under DC 7804.  DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
38 C.F.R. § 4.118, DC 7804.  DC 7805 provides that other 
scars are rated on limitation of function of the affected 
part.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7801- 7805.

History and Analysis

The Veteran was granted service connection for a surgical 
scar associated with internal derangement of the right knee, 
traumatic arthritis via a July 2008 Board decision.  A 
February 2009 Rating Decision assigned a 10 percent rating, 
under DC 7804, effective from January 30, 2002.  

A January 2002 VA examination of the Veteran's knees showed 
that the Veteran had a right anterior scar which measured 
approximately 10 cm.  The scar was well healed and 
nonadherent.  There was tenderness over the articular surface 
of the right knee, which was more severe on the medial 
aspect.  

At an August 2006 VA examination, it was noted that the 
Veteran used a cane and walker.  The only abnormality noted 
was a light colored scar 6 cm midline proximal to the right 
patella which was nontender and nonadherent.  An October 2007 
addendum noted that the Veteran reported he experienced 
severe disability associated with pain and loss of function 
of the right knee, however there is no information contained 
in the addendum regarding the Veteran's right knee scar.  

VA outpatient treatment records from 2002 to 2008 do not 
contain significant complaints or descriptions of the 
Veteran's scar disability to assist the Board in evaluating 
this appeal.  

38 C.F.R. § 4.118 lists several criteria for evaluating 
scars.  Under DC 7803, a maximum evaluation of 10 percent is 
assigned in cases of superficial and unstable scars.  A 
"superficial" scar is one not associated with underlying 
soft tissue damage, whereas an "unstable" scar is one 
where, for any reason, there is frequent loss of covering of 
the skin over the scar.  Under DC 7804, a maximum evaluation 
of 10 percent is warranted in cases of superficial scars that 
are painful on examination.  Also, under DC 7805, scars may 
be evaluated on the basis of limitation of function of the 
affected part.


In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  This 
new regulation, however, indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, these revisions do not apply 
to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the Veteran's claim will be considered solely under 
the criteria effective as of the date of the claim.

As the Veteran's scar was alternatively described as 10 or 6 
centimeters and an area exceeding six inches is required for 
a 10 percent rating under DC 7801, a compensable rating under 
that code is not available.  In addition, the Board notes 
that the Veteran's scar does not appear to be deep or cause a 
limitation of motion, and therefore could not be rated under 
DC 7801.  A rating under DC 7802 is not warranted, as the 
Veteran's scar does not have an area of 144 inches or more, 
and a rating under DC 7803 is not warranted, as the Veteran's 
scar is not unstable.  DC 7805 is not available to the 
Veteran as there is no indication of the scar causing a 
limitation of function of the right knee.  

If a scar is shown to be painful on examination, a 10 percent 
rating under DC 7804 is warranted for the Veteran's scar, 
which is the maximum rating under that code.  While the 
August 2006 VA examiner did not find tenderness of the scar, 
the January 2002 VA examiner did find tenderness of the scar.  
Accordingly, the Board finds that the Veteran's 
symptomatology more nearly meets the criteria for a 10 
percent rating for his surgical scar associated with internal 
derangement of the right knee, traumatic arthritis than a 20 
percent rating since the grant of service connection. 

Consideration of staged and extra-schedular ratings

The Board finds that there is no basis for 'staged' ratings 
pursuant to Hart or Fenderson in this appeal.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that 
the claimed disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that the disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra- 
schedular evaluations in 'exceptional' cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in March and April 2001, November 
2004, June and August 2006, and August 2007 letters the RO 
sent the Veteran the required notice. The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  By a June 
2006 letter the Veteran was provided notice of the evidence 
and information necessary for establishing an initial rating.  
See Dingess.  A February 2009 supplemental statement of the 
case explained what specific regulatory provisions govern his 
disability and why the increased rating claim remained 
denied.  The Board concludes that VA has met its duty to 
notify the Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his available service treatment records, 
as well as VA medical records.  The Veteran was also given VA 
examinations in connection with the claim.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

An initial rating in excess of 10 percent for a surgical scar 
associated with internal derangement of the right knee, 
traumatic arthritis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


